Citation Nr: 0634450	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1976 
and from November 1978 to November 1985.  In addition, the 
veteran had service in the Army National Guard, to include 
periods of active duty for training (ACDUTRA) and inactive 
duty for training.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in September 1997, 
which denied the claim.

The case was previously before the Board in August 2005, and 
was remanded for additional development.  That development 
has been completed to the extent possible, and the case 
returned to the Board for further consideration of the 
veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A CT scan conducted in September 1986, within one year 
following the veteran's discharge from active service, 
revealed degenerative changes of the facet joints of the 
lumbosacral spine.  

3.  Treatment records from September 1986 revealed complaints 
of low back pain and limitation of motion.


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was 
manifested to a compensable degree within one year following 
the veteran's discharge from active service, and the criteria 
for service connection have been met.  38 U.S.C.A. §§ 101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

For the reasons stated below, the Board concludes that 
service connection is warranted for the veteran's 
degenerative joint disease of the lumbosacral spine.  
Accordingly, no further discussion of the VCAA is warranted 
based on the facts of this case.

Analysis

The veteran claims that he suffered a back injury while 
working for the Texas National Guard in September 1986.  He 
argues that he is entitled to receive benefits because he 
wore a full uniform and received a paycheck from the United 
States Army, but he concedes he was employed in a civilian 
technician position.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2006).

As an initial matter, the Board notes that while the evidence 
of record confirms the veteran's contention that he was 
employed in a dual status clerk position as a civilian 
attached to the Texas Army National Guard under the authority 
of 32 U.S.C.A. § 709 (West 2002), this appointment does not 
confer active duty status, as defined under 38 C.F.R. § 3.6 
(2006).  Moreover, despite the veteran's concurrent 
enlistment in the Texas Army National Guard, there is no 
evidence suggesting that a claimed back injury occurred 
during a period of active duty, ACDUTRA, or in inactive duty 
for training.  Importantly, the Board notes that the veteran 
himself has said he was serving in his capacity as a civilian 
technician position.  Other records also show no active 
military status at the time of the alleged injury.  An Army 
Department personnel action shows that the veteran was 
employed as a supply clerk with the Texas Army National Guard 
in July 1986 under the authority of 32 U.S.C.A. § 709 (West 
2002).  A department of labor letter, dated October 1986 
indicates that the veteran's claim for compensation due to a 
lumbosacral strain injury was accepted under the Federal 
Employees' Compensation Act.  None of this evidence 
establishes that the veteran's civilian job qualifies for 
active duty status under the express requirements of 
38 C.F.R. § 3.6 (2006).

Examining all the possibilities, to include a claim of 
service connection tied directly to a period of active duty, 
the Board notes that the majority of service medical records 
are unavailable.  A Report of Medical History completed in 
1985 just prior to discharge revealed the veteran denying 
recurrent back pain.  None of the evidence of record 
indicates the veteran was engaged in active duty at the time 
he allegedly sprained his back in September 1986.  However, 
service personnel records do so show a period of active 
service from November 1978 to November 1985.  Further, a 
private CT scan from September 1986 reveals minor 
degenerative changes involving the facet joints from L3 to 
S1.  

In addition, treatment records from September and October 
1986 reveal complaints of pain and findings of limitation of 
motion.  Although the veteran was suffering from an acute 
strain at that time, the Board will resolve all doubt in the 
veteran's favor and find that at least some amount of pain or 
limitation of motion at that time cannot be disassociated 
from the degenerative joint findings.  Thus, his degenerative 
joint disease would have met the criteria for a compensable 
rating at that time.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  

Accordingly, the veteran manifested degenerative joint 
disease of the facet joints of the lumbosacral spine to a 
compensable degree within the year following discharge from 
active service and such disease shall be presumed to have 
been incurred in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309.  Lacking any evidence to rebut this 
presumption, a grant of service connection is in order.




ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is granted, subject to the 
laws and regulations applicable to the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


